Hocker, J.
The appellee filed a bill in the Circuit Cburt of DeSoto county against the 'Consolidated Land Company, a corporation, and S. A. Rawls and T. E. Bridges as partners doing business as T. E. Bridges & Company, praying for the cancellation of a certain deed from Peacock-Hunt-West Company to the Consolidated L|and Company conveying lands claimed to be owned by the appellee, and for an injunction against trespassing on the same by T. E. Bridges & Company.
It appears fromi the bill and answer that T. E. Bridges & Gompany are working the land for’ turpentine purposes, under a contract made by the Consolidated Land Company with Sweat Brothers & Company and others, which contract was assigned 'by these parties to. T. E. Bridges & Company, but the terms and conditions of said contract are not set forth in the bill or answer. The Consolidated Land Company and T. 'E. Bridges &. Company filed what is termed, in the introductory part, a joint and several answer, but which in reality appears to be a joint answer, as no separate rights or defences are therein set up. The complainant excepted to a part of this answer, and the court sustained the exception. S. A. Rawls and T. E. Bridges as partners alone appealed from this interlocutory order. The Consolidated Land Company did not join in this appeal, and has not appeared here. We are unable to say that the order of the court only affected the interests of T. E. Bridges & Gompany, because as the terms of the contract under *845which they claim, the lands are mot set up, we do not know to what extent, if any, the rights and interests of the Consolidated Land Company are affected by the order appealed from. Under such circumstances the appeal must be dismissed. Harison v. Ocala Building & Loan Ass’n., 52 Fla. 522, 42 South. Rep. 696; Ferris v. Ferris, 43 Fla. 358, 31 South. Rep. 345; Witt v. Baars 36 Fla. 119, 18 South. Rep. 330; Sarasota Ice, Fish & Power Co. v. Lyle, 53 Fla. 1069, 43 South. Rep. 602.
Taylor and Parichill, JJ., concur;
Shackleford, C. J. and Cockrell and Whitfield, JJ., concur in the opinion.